

117 HRES 240 IH: Calling on Azerbaijan to immediately release all prisoners of war and captured civilians.
U.S. House of Representatives
2021-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 240IN THE HOUSE OF REPRESENTATIVESMarch 16, 2021Mr. Schiff (for himself, Mr. Pallone, Ms. Speier, Mr. Bilirakis, Mr. Valadao, Ms. Titus, Mr. Costa, Mr. Khanna, Mr. Cicilline, Mrs. Napolitano, Ms. Chu, Mr. Sherman, Mr. Beyer, Ms. Scanlon, Mr. Krishnamoorthi, Mr. Langevin, Mr. McGovern, Ms. Porter, Ms. Clark of Massachusetts, Ms. Spanberger, Ms. Eshoo, Mr. Sires, Mr. Levin of Michigan, Mr. Lieu, Mr. Lowenthal, Mr. Gottheimer, Mr. Auchincloss, Mr. Nunes, Ms. Omar, Ms. Sánchez, and Mr. Suozzi) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCalling on Azerbaijan to immediately release all prisoners of war and captured civilians.Whereas, on September 27, 2020, Azerbaijan, with support from Turkey and foreign militia groups, launched a military assault on Nagorno-Karabakh, also known as Artsakh, resulting in the deaths of thousands and displacing tens of thousands of ethnic Armenian residents;Whereas, on November 9, 2020, Azerbaijan, Armenia, and Russia signed a tripartite statement to end the conflict;Whereas in signing the November 9 statement, all parties agreed that the exchange of prisoners of war, hostages and other detainees as well as the remains of the fatalities shall be carried out;Whereas the Third Geneva Convention, of which Azerbaijan is a signatory, and customary international law require the release of prisoners of war and captured civilians upon the cessation of hostilities and require that all detainees be treated humanely;Whereas, despite Azerbaijan’s obligations under the Geneva Conventions and their commitments in signing the November 9 statement, more than 100 days after the end of the conflict, the Government of Azerbaijan continues to detain an estimated 200 Armenian prisoners of war, hostages, and detained persons, misrepresenting their status in an attempt to justify their continued captivity; Whereas Human Rights Watch reported in December 2020 that Azerbaijani military forces had mistreated ethnic Armenian prisoners of war and subjected them to physical abuse and humiliation;Whereas Columbia University’s Institute for the Study of Human Rights issued a report on the conflict that document[s] crimes against humanity and other atrocities committed by Azerbaijani armed forces and Turkish-backed Islamist fighters against Armenians, including beheadings, summary executions, and the desecration of human remains;Whereas there is limited reliable information about the condition or treatment of prisoners of war and captured civilians, and there is significant concern that female detainees in particular could be subject to sexual assaults and other mistreatment;Whereas Azerbaijan’s continued detainment of prisoners of war and captured civilians calls into serious question their commitment to human rights and negotiating an equitable, lasting peace settlement;Whereas Armenia has fulfilled its obligations under the November 9 statement and international law by returning Azerbaijani prisoners of war; andWhereas the United States, along with France and Russia, is a co-chair of the OSCE Minsk Group which was created to seek a durable and peaceful solution to the Nagorno-Karabakh conflict: Now, therefore, be itThat the House of Representatives—(1)calls upon Azerbaijan to immediately return all Armenian prisoners of war and captured civilians; and(2)urges the Secretary of State to engage at all levels with Azerbaijani authorities, including through the OSCE Minsk Group process, to make clear the importance of adhering to their obligations, under the November 9 statement and international law, to immediately release all prisoners of war and captured civilians.